KING, Judge,
concurring.
I respectfully concur in the result reached by the majority.
I do not agree with the majority that La.C.C.P. Art. 3943 only precludes the sus-pensive appeal of an alimony judgment owed by a parent to a child under the provisions of La.C.C. Arts. 228 and 230. I believe that La.C.C.P. Art. 3943 prohibits the suspensive appeal of any judgment recognizing and making an award under the general alimentary obligations created by Louisiana law.
As the majority has found that the defendants in the case are not liable for child support payments under La.C.C. Art. 229, with which finding I am in agreement, I do not believe that it is necessary for us to reach the question of whether or not La.C. C.P. Art. 3943 precludes an appeal of an alimentary obligation owed under the provisions of La.C.C. Article 229.
For this reason I only concur in the result reached by the majority.